  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 1 of 35



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,              )
                                    )
      Plaintiffs,                   )
                                    )        CIVIL ACTION NO.
      v.                            )          2:14cv601-MHT
                                    )               (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
      Defendants.                   )

             PHASE 2A OPINION AND ORDER ON NEXT STEPS
         FOR A PROCESS TO IDENTIFY FUNCTIONAL SEGREGATION

      After an on-the-record hearing on December 6, 2019,

this court solicited the views of defense expert Dr.

Mary Perrien about how “to determine when a cell or

unit is functioning as segregation.”                Braggs v. Dunn,

No. 2:14-cv-601, 2019 WL 7041620, at *2 (M.D. Ala. Dec.

19,   2019)   (Thompson,     J.).       At   the   time,    the    court

“note[d]        several         significant           methodological

disagreements that, as a preliminary matter, would need

to be resolved to develop such a process.”                     Id.       In

short,     these    disagreements         were     about     (1)     how
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 2 of 35



out-of-cell        time       should       be     documented;         (2)   how

out-of-cell time should be averaged; and (3) whether

certain out-of-cell activities should be excluded from

the calculation.            See id.

       Dr. Perrien’s proposal (doc. no. 2772-1) clearly

addresses two of the three significant methodological

disagreements.          In short, as to (1), how out-of-cell

time should be documented, Dr. Perrien proposes that

the Alabama Department of Corrections (ADOC) create a

written schedule of planned out-of-cell time in a unit,

and     have     officers       document          deviations      from      the

schedule; and, as to (2), how out-of-cell time should

be    averaged,       she    proposes      to    determine      the    average

weekly out-of-cell time for the unit over the course of

a quarter.       A unit providing less than an average of 11

hours per week of out-of-cell time would be determined

to    be    functioning        as     segregation.          Dr.   Perrien’s

proposal       does   not     specifically        address    (3),      whether

certain out-of-cell activities should be excluded from

the     calculation.           However,         Dr.   Perrien     previously


                                       2
    Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 3 of 35



explained          that      she     would      count       any        out-of-cell

activity, if it were practical to do so.                            See Braggs,

2019         WL      7041620,         at       *2         (citing        to     the

suicide-prevention trial).

       The    court       also     sought      the    views       of    both    the

plaintiffs          and     the    defendants        as    to   Dr.     Perrien’s

proposal.          The plaintiffs agree with the premise of the

proposal but ask this court specifically to modify it

in part.          See, e.g., Pls.’ Response (doc. no. 2805) at

2   (“The         premise    of    Dr.     Perrien’s       proposal       is   that

celled housing units should adhere to out-of-cell time

schedules to ensure that such units do not function as

segregation....             Plaintiffs agree with this concept and

find it to be consistent with expert testimony.”).                                  As

to (1), how out-of-cell time should be documented, the

plaintiffs          agree     with    Dr.      Perrien’s        proposal       of    a

weekly       schedule         of     planned        out-of-cell          activity.

However, the plaintiffs request that the documentation

specifically include a count of the number of inmates

who participate and who refuse to participate in each


                                           3
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 4 of 35



activity.          As to (2), how out-of-cell time should be

averaged,          the     plaintiffs          request         that     the    average

weekly out-of-cell time be averaged over a month rather

than    a    quarter.            And,    as     to       (3),    whether       certain

out-of-cell         activities          should       be    excluded           from    the

calculation,             the     plaintiffs          request          that     certain

activities, such as showers, haircuts, pill calls, sick

calls, diabetic finger sticks, vital sign checks, and

picking up meal trays not be counted, given the prior

testimony of the plaintiff expert Dr. Kathryn Burns.

       Beyond             the           preliminary                   methodological

disagreements, the plaintiffs additionally propose to

apply       this     measurement         process          to     any     units       that

plaintiffs “in good faith believe to be operating as

segregation.”             Pls.’ Response (doc. no. 2805) at 9.

Further,      while        Dr.    Perrien       proposes         that    any     relief

provided for units found to be operating as segregation

be determined on a unit-by-unit basis by ADOC “with

input       from     the       External        Compliance         Team,”       Perrien

Report      (doc.        no.     2772-1)       at    4    n.2,    the     plaintiffs


                                           4
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 5 of 35



instead     “ask       the     Court         to        order       relief      for

segregation-like units that is consistent with relief

that has already been ordered for officially designated

segregation units ... and ... re-assert their request

for additional segregation relief that remains pending

before the Court.”            Pls.’ Response (doc. no. 2805) at

11.

      The defendants view Dr. Perrien’s proposal as “an

acceptable process in large measure,” though they did

not comment on its specifics.                   Defs.’ Notice Regarding

Proposal (doc. no. 2772) at 7-8 ¶ 8.                         Nonetheless, the

defendants       ask   this    court       to        deny    the     plaintiffs’

request     to    extend      relief       to        units    that     allegedly

function    as    segregation,         for      reasons        which    will    be

discussed later.

      The   court      is    cognizant          of     the    fact     that    the

scheduled    oral      argument   on       this       issue    was     continued

generally.       In order to continue moving forward on this

issue in the interim, and for the reasons that follow,

the court will order limited additional briefing prior


                                       5
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 6 of 35



to the oral argument to clarify the pending proposal as

it        relates       to     the        methodological          disagreements

discussed        above.             The    court     will    also      deny     the

defendants’ broad request to deny any relief to units

found to be functioning as segregation, regardless of

the       specific   process         for    tracking    out-of-cell           time.

The court will address the extent of appropriate relief

as part of the pending segregation opinion, which will

encompass        relief       for     units    that    are     both     formally

labelled as segregation and found to be functionally

operating as segregation.



     I.     DR. PERRIEN’S PROPOSAL AND PLAINTIFFS’ RESPONSE

          The   court        will    first     detail       the     plaintiffs’

requests        to   adopt      in    part     and    modify      in   part     Dr.

Perrien’s proposal, explaining the views that motivate

the order for additional briefing.




                                           6
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 7 of 35



       A.     Documentation of Out-of-Cell Time

       In order to calculate the amount of out-of-cell

time provided per week, Dr. Perrien has proposed that

“ADOC will develop a schedule for all Contested Units

with celled housing that provides for at least two (2)

hours of out-of-cell activity per inmate per day,” or

14 hours of out-of-cell activity per inmate per week.

Perrien Report (doc. no. 2772-1) at 2.                   “At the end of

each        shift,     the     unit    officer    [would]       note       any

deviations       from    the    unit’s      scheduled   activities”         by

“sign[ing] [the] daily schedule.”                  Id. at 2-3 & n.1.

Because “[t]he signatures of officers [would] mean that

the activity, unless otherwise noted, occurred,” id. at

2-3     n.1,     the     documentation        would     allow     ADOC      to

calculate the “weekly provided out-of-cell time” for

each unit as the “sum of [scheduled] activity hours

minus       program    shutdown       activity   hours.”        Id.   at    3.

“Program shutdown activity hours” are presumably the

hours for which an activity was scheduled but did not

occur.


                                        7
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 8 of 35



    The      plaintiffs        ask        this        court    to     require

additionally        that    the    officer            “document     how    many

prisoners participated in [each] activity and how many

refused,” Pls.’ Response (doc. no. 2805) at 8, for two

distinct reasons.          First, the plaintiffs are concerned

that not all scheduled activities may be offered to all

prisoners in a unit.              For example, “in some celled

housing      units,”        according            to      the      plaintiffs,

“activities like yard are not offered to the entire

unit at once but rather to a portion of the unit (also

known as a ‘tier’ or ‘side,’ depending on the unit).”

Id. at 7.      Second, the plaintiffs are concerned that

even if activities are offered to all prisoners in a

unit, they may be “offered at times or in manners that

discourage participation.”            Id.

    While these concerns are valid, the court does not

believe      that      such       additional            documentation        is

necessary.      As    the     court       has    previously       noted,    any

system to identify function segregation must “balance[]

the importance of identifying cells or units for which


                                      8
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 9 of 35



relief may be appropriate with the goals of creating a

manageable, not overly burdensome, and yet objectively

verifiable process.”              Braggs, 2019 WL 7041620, at *2.

Dr. Perrien balanced these goals by proposing a system

that     is    focused    on    the   unit-level,        however       that    is

defined, rather than the individual-level.                         The court

is    unwilling      to   upset      that     balance,    particularly         at

this stage.          The plaintiffs’ concern about the manner

in     which       activities     are       offered     would     be    better

addressed as part of a broad monitoring scheme rather

than      transforming         Dr.    Perrien’s       proposal         into     a

requirement for very detailed paperwork.                          Otherwise,

the court would risk enmeshing itself in the operation

of ADOC and overburdening the defendants.

       On a practical level, the additional documentation

would also not affect the proposed calculation of the

“weekly provided out-of-cell time” for each unit, which

is the “sum of [scheduled] activity hours minus program

shutdown       activity    hours.”          Perrien      Report   (doc.       no.

2772-1)       at    3.    Neither       the    number     of    persons       who


                                        9
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 10 of 35



participate in an activity nor the number of persons

who refuse are factored into the number of scheduled

avidity hours or the number “program shutdown activity

hours.”        Importantly, the plaintiffs do not disagree

with this proposed method.                      See Pls.’ Response (doc.

no. 2805) at 2 (“The premise of Dr. Perrien’s proposal

is     that      celled         housing        units   should       adhere      to

out-of-cell time scheduled....                     Plaintiffs agree with

this concept.”); id. at 3 (“Plaintiffs agree with Dr.

Perrien       that    compliance      with       and   deviation        from   the

posted      schedule       should    be        documented    with    officers’

signatures       on       the    schedules,       along     with    a    written

explanation for any deviation.”); id. at 4 (“Plaintiffs

agree with Dr. Perrien that out-of-cell time ... should

be documented daily and calculated weekly.”).

       Nonetheless, the court agrees with the plaintiffs’

first concern that not all scheduled activities may be

offered to all prisoners in a unit to the extent it is

alternatively understood as a concern that the unit may

not     always       be   the     right    level       of   measurement        for


                                          10
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 11 of 35



identifying       functional     segregation.          Instead,      some

units may be better tracked as separate tiers.                        Dr.

Perrien’s proposal, while sparse, does not suggest it

would be appropriate to count time offered to one tier

as time for the entire unit.                Instead, it suggests that

the scheduled activities are intended to be offered to

each inmate.       See Perrien Report (doc. no. 2772-1) at 3

(“It will not be necessary to track out-of-cell hours

by inmate because the schedule’s purpose is to provide

sufficient hours for each inmate within the unit.”).

As a result, the court believes that a more practical

way to accommodate the plaintiffs’ concern would be to

make     explicit       that    scheduled        activities    in     Dr.

Perrien’s proposal are required to be offered to each

inmate and that, as a result, tracking tiers separately

will     be   necessary        when        different   tiers    receive

different access to out-of-cell activities.

       Finally,   Dr.    Perrien      also    stated   that,   “To    the

extent that the schedule deviates from [the] goal of 11

or more hours of out-of-cell time per week, there may


                                      11
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 12 of 35



need to be alternative or additional documentation.”

Id. at 3.         This does not warrant a different outcome.

First,     the    plaintiffs       did   not      address   Dr.   Perrien’s

statement.         Second, it is not clear what Dr. Perrien

meant      by   the    statement.        In    general,     the    court    is

concerned        about      any   resulting       uncertainty     about    the

documentation          of    out-of-cell       time,      particularly      in

light of the parties’ previous dispute about whether

duty logs were a comprehensive source of out-of-cell

time.       See, e.g., Defs.’ Notice (doc. no. 2772) at

4 ¶ 3 (“Plaintiffs offered nothing more than criticisms

of the thoroughness of ADOC’s documentation.”).



      B.    Averaging of Out-of-Cell Time

      Dr. Perrien proposes that the defendants average

the   amount      of     out-of-cell       time    each   week    “over    the

course of a quarter,” Perrien Report (doc. no. 2772-1)

at 3, such that there is a determination about whether

or not a unit is functioning as segregation four times

a year.         In contrast, the plaintiffs propose averaging


                                      12
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 13 of 35



the     amount        of    out-of-cell           time    each    week       over   the

course       of    a       month,      such    that       there    is     instead     a

determination about whether a unit is functioning as

segregation twelve times a year.                              See Pls.’ Response

(doc. no. 2805) at 4-5.

       Dr.      Perrien          has        offered      no      explanation        for

selecting          quarters            as     her        proposed       period       of

measurement.           Further, the plaintiffs have only pointed

to     the     need    to       remove       persons      with    serious       mental

illnesses (SMI) from segregation-like settings as soon

as possible to justify the alternative monthly measure.

See      id.      at       5.        But      this       is     only     a    partial

justification, as the plaintiffs’ requested relief is

much broader than extending protections for SMIs.                                   See

id. at 10-11 (plaintiffs’ request for relief).



       C.      Counting of Out-of-Cell Activities

       In    prior         testimony,         plaintiff        expert     Dr.    Burns

explained that she would not count activities such as

showers,          haircuts,         pill      call,      sick     call,      diabetic


                                             13
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 14 of 35



finger       sticks,      the     taking     of   vital    signs,     or   the

picking up of meal trays as out-of-cell time.                               See

Braggs,       2019     WL       7041620,     at     *2    (citing    to     the

suicide-prevention               trial).            In     contrast,        the

defendants’ expert Dr. Perrien explained that she would

count these activities, if it were practical to do so.

See    id.    (emphasis         added).       Dr.    Perrien’s      proposal,

however, does not address whether or not it would be

practical to do so.                As a result, the plaintiffs ask

this court to credit Dr. Burns’ prior testimony and

find     that    these       brief     activities         “should    not     be

counted,” regardless of whether it is practical to do

so.    Pls.’ Response (doc. no. 2805) at 7.

       The    plaintiffs,         however,    are    presuming      that    the

defendants believe it would be practical to count such

activities and intend to do so.                   But the defendants did

not    comment       on     Dr.     Perrien’s       proposal     with      such

specificity as to know how they intend to implement it.




                                       14
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 15 of 35



    D.    Nomination of Housing Units for Time-Tracking

    The   court    solicited        the    above-discussed     proposal

from Dr. Perrien in order to determine whether a cell

or unit should be covered by remedial orders related to

ADOC’s use of segregation. See generally Braggs, 2019

WL 7041620.      The court thus intended for the proposal

to be flexible enough to be applied during the duration

of any relief ordered.

    As the plaintiffs point out, “units within ADOC’s

major facilities frequently change purpose and use, and

segregation-like         units      are     created,      moved,      and

eliminated    at    Defendants’          sole   discretion.”       Pls.’

Response (doc. no. 2805) at 9.                   In anticipation of

this, the plaintiffs ask this court to “permit them to

request   time-tracking        of    any    additional     units    that

Plaintiffs in good faith believe to be operating as

segregation.”      Id.

    Dr. Perrien’s proposal, however, does not clearly

address how the plaintiffs should nominate a unit for

time-tracking.      On the one hand, Dr. Perrien’s proposal


                                    15
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 16 of 35



explicitly “only addresses” those housing units alleged

by the plaintiffs to function as segregation during the

suicide-prevention          trial.        Perrien    Report   (doc.   no.

2772-1) at 2.         On the other hand, the proposal is also

forward-looking,            explaining        that      it    generally

“addresses a process to identify housing units that may

function like restrictive housing units (RHUs) based

upon limited out-of-cell time.”                  Id.    Relatedly, the

proposal explains that “ADOC will develop a schedule

for    all    Contested      Units   with    celled    housing.”      Id.

(emphasis added).            Because the court understands that

each of the units currently identified as “Contested

Units”       are   celled    housing,      the   additional    language

appears       to     contemplate      future        allegations     about

additional units.           The proposal also specifies that it

would apply only to celled housing units and not to

either the mental-health units or “any cell or housing

unit          used          for      purposes           of        medical

isolation/quarantine.”            Id. at 4.




                                     16
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 17 of 35



    Because     the     plaintiffs      agree    that    the    inquiry

should be limited in this way,* they suggest that “the

universe   of   units    that    could    be    segregation-like          is

    *   The plaintiffs agree with Dr. Perrien that the
inquiry would be limited to celled housing units and
will not apply to units already designated by ADOC as
formal segregation.     See Perrien Report (doc. no.
2772-1) at 4 (process “does not apply to any housing
unit designated as a formal RHU”); Pls.’ Response (doc.
no. 2805) at 3 (“Plaintiffs agree ... that [process]
should not apply to formally designated segregation”).
The process would also not apply to mental-health
units, which are already required to provide a minimum
amount of out-of-cell time; units used for purposes of
medical isolation/quarantine, at least as long as
medical isolation does not become commonplace during
COVID-19; and crisis cells, which will be subject to a
different arrangement.    See Perrien Report (doc. no.
2772-1) at 4 (process “does not apply to ... any
housing unit for which ADOC may otherwise be required
to provide a minimum of out-of-cell time, for example
the Stabilization Units, Residential Treatment Units,
or the Structured Living Unit,” and, further, “inmates
housed in crisis cells or medical cells/infirmary ...
will be provided appropriate out of cell activity after
72 hours unless contraindicated”); Pls.’ Response (doc.
no. 2805) at 3-4 (“Plaintiffs agree ... that [process]
should not apply to ... medical isolation/quarantine,
stabilization, residential treatment, and structured
living units”); id. at 3 n.5 (“Plaintiffs reserve the
right to reassess whether medical isolation cells
should be subject to segregation remedies if prolonged
medical isolation becomes a more common practice within
ADOC” given COVID-19); id. at 4 (“Plaintiffs agree ...
that it is appropriate to provide out-of-cell time to
people in crisis ... cells after 72 unless a clinical
contraindication is documented”).

                                   17
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 18 of 35



relatively small.”                Pls.’ Response (doc. no. 2805) at

12     n.10.         The     court,      however,       does     not     have     a

sufficient factual record to verify this.



       E.    Remedy

       Dr.    Perrien       proposes     that     if   a   housing       unit    is

considered functional segregation, then it “may become

subject       to     some    of    the    requirements         applicable        to

[formal segregation] as determined on a unit-by-unit

basis.”          Perrien      Report      (doc.      no.     2772-1)      at    3-4

(emphasis          added).          However,         “many       of     the     ...

requirements might not be applicable to certain types

of housing units or cells.”                   Id. at 4 n.2.           Ultimately,

the     “ADOC,     with     input     from     the     External       Compliance

Team,”       would    “determine         which    requirements          might   be

appropriate on a unit-by-unit basis.”                      Id.

       Because “there is currently no External Compliance

Team ... in place,” the plaintiffs “request that any

unit-by-unit exceptions be approved by Dr. Perrien and




                                         18
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 19 of 35



... Dr. Kathryn Burns.”                 Pls.’ Response (doc. no. 2805)

at 4.

       But the plaintiffs also “ask the Court to order

relief for segregation-like units that is consistent

with        relief       that     has        already      been        ordered       for

officially         designated      segregation            units       ...   and     ...

re-assert         their     request          for    additional         segregation

relief that remains pending before the Court.”                                Id. at

11.

       It    is    not     exactly      clear       to    the    court      how     the

plaintiffs’ multiple requests are compatible with one

another or what would constitute “consistent” relief.

       Further, the court is concerned though that not all

remedial       relief       for    segregation            already      ordered       or

pending before the court would be appropriate for all

segregation-like           units,       primarily         because      such     units

can change their status over time, transforming from

functional         segregation          in    one    month       or    quarter       to

providing         enough    out-of-cell            time   the     next      month    or

quarter.


                                         19
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 20 of 35



    Finally,       the    court         is    also    cognizant       about   the

different nature of the evidence presented during the

liability        trial        as        to     formal           and   functional

segregation.           During the liability trial, this court

reviewed     evidence         on     the      “risks       of     decompensation

created     by    segregation            in    general          and   by   ADOC’s

segregation units in particular.”                         Braggs v. Dunn, 257

F. Supp. 3d 1171, 1240 (M.D. Ala. 2017) (Thompson, J.)

(emphasis    added).           The       risks       of    decompensation      by

segregation in general would apply to both formal and

functional segregation because the risks flow form the

shared lack of out-of-cell time.                           But the risks of

decompensation           by        ADOC’s       segregation           units    in

particular       may    only       be   directly          relevant    to   formal

segregation.



            II. DEFENDANTS’ OBJECTIONS TO RELIEF

    In general, the defendants object to extending any

relief to units functioning as segregation, regardless

of the ultimate process for tracking out-of-cell time.


                                         20
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 21 of 35



The defendants offer five arguments, none of which are

persuasive:         (1)      the       lack       of     evidence           in   the

suicide-prevention trial; (2) the lack of a “current,

ongoing constitutional violation”; (3) the “justified

reasons for limiting inmates’ out-of-cell time”; (4)

the     fact    that      the    plaintiffs            “cannot    rewrite        the

remedial stipulations and orders regarding restrictive

housing”;       and    (5)      the    “conflict[]         with       the    PLRA’s

need-narrowness-intrusiveness requirements,” because of

the lack of a liability finding.                   Id. at 3 ¶ 2.

       The defendants’ first two claims are both related

to    the    evidence      presented         at   the     suicide-prevention

trial.          First,     the        defendants        claim     that       “[t]he

evidence        before       the       Court      disproved           Plaintiffs’

allegations concerning the allegedly ‘segregation-like’

settings.”        Defs.’ Notice (doc. no. 2772) at 3 ¶ 2.a,

3 ¶ 3 (emphasis added).                 Second, the defendants claim

that the plaintiffs “fail to show a current, ongoing

constitutional violation” because “the record contains

no    evidence     regarding          the   current      use     or    conditions


                                        21
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 22 of 35



within the Contested Units.”                            Id. at 3 ¶ 2.b, 4 ¶ 4

(emphasis         added).           But           both        related         arguments

misconceive           the        role     of      the       evidence         previously

presented.           During the suicide-prevention trial “both

experts ... jointly recommended that the court extend

certain      relief         to    units      functioning             as    segregation,

even if not formally labelled as such.”                                   Braggs, 2019

WL     7041620,       at     *1.          The      evidence          presented           thus

provided        the     foundation             for       further          inquiry        into

precisely how to best determine when and where units

are currently operating as functional segregation.                                         In

fact, when the court solicited Dr. Perrien’s proposal,

it      explained           that        it        was       “interested             in      a

methodological          proposal          for        how      to    determine        which

cells      or    units           function         as       segregation,        not         an

evaluation of the specific evidence presented during

the      suicide-prevention               trial.”                  Braggs,    2019         WL

7041620,        at     *2        (emphasis           added).              Because         the

determination of whether or not a unit is functioning

as     segregation          will    be       based       on    the        time-tracking


                                             22
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 23 of 35



method     proposed       by   Dr.    Perrien,            the      defendants’

argument     about     the     evidence         or    lack        of    evidence

presented during the suicide-prevention trial is not a

basis for denying all relief.

      The defendants’ third, fourth, and fifth claims all

relate to the potential relief.                  The defendants’ third

claim is that that any relief would be “overly broad”

because     it    would    “ignore        the    necessary,            justified

reasons for limiting inmates’ out-of-cell time,” such

as when an inmate is “placed on suicide watch or other

crisis placement”          or is “subject to restrictions and

observation by members of the medical staff.”                            Id. at

3 ¶ 2.c,    5 ¶ 5.        Fourth,     the       defendants         claim    that

applying     “the      remedial       stipulations                and     orders

regarding        restrictive      housing”           to    segregation-like

settings would be inappropriate because the defendants

“never agreed that the ... [s]tipulations applied to

the      Contested        Units      or     any           other        allegedly

‘segregation-like’ setting.”               Id. at 3 ¶ 2.e, 6—7 ¶ 7.

Fifth, the defendants claim that “[t]he relief sought


                                     23
     Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 24 of 35



by     the     Plaintiffs          related     to     the    Contested           Units

conflicts with the PLRA’s need-narrowness-intrusiveness

requirements”            because       “the    Court       made    no     liability

finding with respect to the Contested Units.”                                   Id. at

3 ¶ 2.d, 6 ¶ 6.

       Both       the    third     and   fourth     claims        are     now    moot.

Both Dr. Perrien and the plaintiffs have agreed that

cells        or     units       used     for    suicide           watch,        crisis

placement, or medical isolation will not be considered

functional          segregation,         regardless         of     the     lack     of

out-of-cell             time,    for     the    reasons           cited     by     the

defendants.               See    supra    note        *.           Further,        the

plaintiffs          have        clarified      that        “[t]he        stipulated

segregation             remedies    apply      only    to    units        ADOC     has

officially designated as segregation units” and that

they     “do      not     now    seek    to    undermine          [the     remedial

stipulations] by asking that they be read to include

segregation-like            units.”           Pls.’    Response          (doc.     no.

2805) at 10 & n.8.                 Instead, the plaintiffs “ask the

[c]ourt to order relief for segregation-like units that


                                         24
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 25 of 35



is consistent with relief that has already been ordered

for     officially          designated          segregation         units”       and

“re-assert      their       request        for    additional        segregation

relief that remains pending before the [c]ourt... which

should apply to both segregation and segregation-like

units.”      Id.      at    11.       As    a    result,     the    defendants’

concerns,       as    reflected        in       their     third     and    fourth

arguments, are adequately addressed and are not a basis

for denying relief.

      The flaw with the defendants’ fifth claim related

to the PLRA is that it misconceives the nature of the

violation found in the liability opinion.                            This court

found    that    one       of   the    factors          contributing       to    the

Eighth    Amendment         violation           was    the   State’s       use    of

segregation,         including        “[p]lacing         seriously        mentally

ill     prisoners          in    segregation            without     extenuating

circumstances         and       for    prolonged          periods     of       time;

placing prisoners with serious mental-health needs in

segregation          without      adequate            consideration       of     the

impact of segregation on mental health; and providing


                                        25
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 26 of 35



inadequate treatment and monitoring in segregation.”

Braggs      v.      Dunn,        257         F.     Supp.        3d   1171,

1268 ¶ 7 (M.D. Ala. 2017) (Thompson, J.).                        It is true

that the appropriate relief for units functioning as

segregation may be different than for units formally

designated as segregation, because the violation found

in the liability opinion stemmed from both the general

lack of out-of-cell time and the particular conditions

of formal segregation units.                 Nonetheless, “[t]he court

heard significant evidence that extended segregation—

even absent consideration of the conditions at ADOC—

poses a substantial risk of harm to all mentally ill

prisoners.”        Id. at 1245 (emphasis added).                  The court

cannot be at the mercy of defendants’ nomenclature as

to what is and what is not segregation.                       As a result,

determining whether units function as segregation—based

on the limited amount of out-of—cell time provided—is

necessary     to     remedying         one     of    the    factors    that

contributed        to    the     Eighth           Amendment      violation.

Nonetheless,       the   court    will       consider      the   extent   of


                                   26
  Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 27 of 35



appropriate      relief    in     light    of     both    its    liability

finding and the PLRA.

                                   ***

    Accordingly, it is ORDERED as follows:

  (1)     As to the documentation of out-of-cell time,

    the        court     needs      the        following         additional

    information:

        (a)       Dr.    Perrien    is    to    clarify     whether      the

          “provided       activity       hours”    are     actually      the

          scheduled       activity        hours     and    whether       the

          “program shutdown activity hours” are the hours

          for which an activity was scheduled but did not

          occur.        Perrien Proposal (doc. no. 2772-1) at

          1.     The court believes it would benefit from an

          example.

        (b)      Dr. Perrien is to address additionally (1)

          whether scheduled activities are required to be

          offered to each inmate and (2) whether, as a

          result,       tracking     tiers      separately        will    be

          necessary        when      different           tiers     receive


                                   27
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 28 of 35



        different access to out-of-cell activities.                     If

        scheduled     activities      are    not      required    to    be

        offered to each inmate, Dr. Perrien is to also

        address (3) how such a system will ensure that

        there are “sufficient [out-of-cell] hours for

        each    inmate     within     the   unit.”        Id.    at     1.

        Again, the court believes it would benefit from

        an example of a possible schedule.

     (c)       Dr. Perrien is to finally clarify what she

        meant by the statement that, “To the extent

        that the schedule deviates from [the] goal of

        11 or more hours of out-of-cell time per week,

        there may need to be alternative or additional

        documentation,”        id.    at    3,   in    light     of    the

        parties’ previous dispute about whether duty

        logs were a comprehensive source of out-of-cell

        time.

     (d)       The defendants may address Dr. Perrien’s

        response in their commentary.                  The plaintiffs

        need not address this issue further.


                                 28
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 29 of 35



(2)     As to the averaging of out-of-cell time, the

  court needs the following additional information:

      (a)      Dr. Perrien is to explain the basis for

        her decision to use a quarterly measure.

      (b)      The plaintiffs are to explain the basis

        for     their     decision      to    propose     a     monthly

        measure, beyond the basis already provided.

      (c)      Both Dr. Perrien and the plaintiffs are

        also to address whether a monthly measure may

        be appropriate for enforcing protections for

        SMIs     while      a     quarterly     measure        may      be

        appropriate for other forms of relief.

      (d)      The defendants may also address this in

        their commentary.

      (e)      Finally,     the    defendants     are    to     explain

        whether      they       agree   or    disagree        with   the

        plaintiffs’ proposal that (1) a warden should

        be     responsible       for    calculating     the     average

        amount of out-of-cell time and that (2) these




                                  29
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 30 of 35



        numbers should be provided to plaintiffs within

        a specified period of time.

(3)     As to the counting of out-of-cell activities,

  the       court        needs        the        following     additional

  information:

      (a)      The defendants are to explain whether they

        intend      to    schedule          showers,      haircuts,     pill

        call, sick call, diabetic finger sticks, the

        taking of vital signs, or the picking up of

        meal        trays        as        out-of-cell        time      when

        implementing Dr. Perrien’s proposal.

      (b)      If the defendants do intend to schedule

        any of these activities as out-of-cell time,

        the    defendants         are       to    additionally       explain

        precisely how they will implement Dr. Perrien’s

        proposal          and         fulfill       its      purpose      of

        “provid[ing] sufficient [out-of-cell] hours for

        each inmate within the unit,” Perrien Proposal

        (doc. no. 2772-1) at 3, particularly if the

        activities will not be offered to every inmate.


                                      30
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 31 of 35



        For     example,         while     showers     presumably       are

        offered to each inmate, diabetic finger sticks

        are not.         The court believes it would benefit

        from        an     example        about       the     out-of-cell

        activities         that     the     defendants        intend     to

        schedule.

(4)     As     to    the    nomination       of   future       units   for

  time-tracking,           the     court     needs      the     following

  additional information:

      (a)      Dr. Perrien is to address the plaintiffs’

        counter-proposal.

      (b)      If   Dr.    Perrien       does   not    agree    with    the

        plaintiffs’ counter-proposal, Dr. Perrien is to

        additionally propose an alternative method by

        which the plaintiffs will be able to nominate

        additional units for future time-tracking.

      (c)      Further, in order to evaluate the scope of

        the         plaintiffs’            counter-proposal,            the

        defendants         are    to     supply      this     court    with

        information on the universe of celled housing


                                   31
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 32 of 35



        units which are not officially designated as

        restrictive             housing          units,      residential

        treatment        units,           stabilization          units,    or

        structured living units, including the number

        of such units; the number of cells in such

        units; and, for comparison purposes, the number

        of total units and number of total cells across

        ADOC’s major facilities.                   The defendants may

        choose      to        rely    on     information         previously

        gathered         as     part       the        Savages’     staffing

        analysis, if relevant.

      (d)     The    defendants            may    also      address       the

        plaintiffs’ counter-proposal or Dr. Perrien’s

        response in their commentary.

      (e)     The plaintiffs need not address this issue

        further.

(5)     As to the remedy, the court needs the following

  additional information:

      (a)     The   plaintiffs            are    to    address     how    the

        request that “any unit-by-unit exceptions be


                                     32
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 33 of 35



        approved by Dr. Perrien ... and Dr. Kathryn

        Burns,” Pls.’ Response (doc. no. 2805) at 4, is

        compatible with their “[ask]ing the Court to

        order relief for segregation-like units that is

        consistent with relief that has already been

        ordered for officially designated segregation

        units ... and ... re-assert[ing] their request

        for additional segregation relief that remains

        pending before the Court.”                    Id. at 11.         The

        plaintiffs      are     to     additionally         clarify     what

        would constitute “consistent” relief.

     (b)       The   plaintiffs        are     also    to    address     why

        each    aspect     of   the         relief    that    has     either

        already      been       stipulated            to     for      formal

        segregation       units        or     that    remains        pending

        before the court for the segregation opinion

        under submission is appropriate for units found

        to be functioning as segregation, in light of

        two factors: (1) segregation-like units can, by

        definition,       change       their     status       over     time,


                                  33
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 34 of 35



        transforming from functional segregation in one

        month      or     quarter            to      providing       enough

        out-of-cell time the next month or quarter; and

        (2)     while   the    court         made     findings      in    its

        liability       opinion             about       the     risks      of

        decompensation created by both the practice of

        segregation       in    general           and     ADOC’s     formal

        segregation       units        in     particular,         only    the

        former may be relevant here.                          The court is

        particularly interested in whether each aspect

        of the requested relief is justified in light

        of these facts and whether some forms of relief

        should     be   prioritized           over      others,    such    as

        enforcing protections for SMIs or implementing

        security checks.

      (c)     The defendants may address this in their

        commentary.

(6)     The defendants are to file with the court, by

  noon on July 13, 2020, a response by Dr. Perrien to

  the portion of court’s order directed towards her,


                                  34
Case 2:14-cv-00601-MHT-JTA Document 2824 Filed 06/01/20 Page 35 of 35



  along     with    any    commentary      the    defendants      deem

  appropriate.

(7)     The defendants are to additionally file with

  the court, by noon on July 13, 2020, a response to

  the portion of the court’s order directed towards

  them.      The defendants may include these responses

  along with their commentary or separate from their

  commentary, whichever they prefer.

(8)     The plaintiffs are to file with the court, by

  noon on July 13, 2020, a response to the portion of

  court’s order directed towards them.

(9)     If the court desires any counter-responses, the

  court will let the parties know at a later date.

  DONE, this the 1st day of June, 2020.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
